Citation Nr: 1512523	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-29 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating, a rating in excess of 20 percent beyond June 16, 2009 and in excess of 10 percent beyond September 26, 2012 for a low back disability to include bilateral L5 pars intra-articularis defects.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran had active service from June 2001 to March 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal following a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection and assigned a noncompensable disability rating for bilateral L5 pars intra-articularis defects (low back disability), effective April 1, 2005.  During the course of the appeal, an August 2013 rating decision granted a 20 percent rating beyond June 16, 2009 and a 10 percent rating beyond September 26, 2012.  The Board has recharacterized the claim to better reflect the Veteran's contention.   

This matter was before the Board in August 2012 and April 2014 and was remanded for additional development.  The matter has returned to the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

Throughout the entire appeal period, the Veteran's low back disability has been manifested by forward flexion limited to at worst 43 degrees due to pain without ankylosis or incapacitating episodes necessitating bed rest prescribed by a physician


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for entitlement to a rating of 20 percent, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall analysis

As noted above, the Board most recently remanded this claim in April 2014 for further development, specifically to provide the Veteran an opportunity to identify any VA or non-VA treatment records relevant to his appeal and afford the Veteran an appropriate VA examination which specifically addresses functional limitation.  Private treatment records were associated with the file and the Veteran's attorney indicated the Veteran did not receive treatment elsewhere.  The Veteran was afforded the appropriate VA examination in September 2014.  The claim was readjudicated in a January 2015 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Multiple letters in June 2005 and May 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the January 2015 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has been afforded a VA spine examination most recently in September 2014.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of her symptoms, reviewed the claims file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  The Board notes the Veteran's contention that the September 2014 VA examination was inadequate.  Specifically, the Veteran's, through his attorney, asserts that the VA examiner refused to provide estimates of additional loss of function associated with flare-ups.  The VA examiner stated a more definitive loss of function due to flare-ups could not be determined without resorting to mere speculation and essentially stated that an opinion regarding when, and to what extent, in degrees, further repetitive use and flare-ups could significantly limit functional ability could not be determined with literature but rather required clinical information including history and physical findings.  The VA examiner clearly indicated a review of the claims file and documented the Veteran's reported history.  As such, there is no indication the VA examiner did not have an opportunity to review any records or information pertinent to the Veteran's claim.  The Board finds the VA examiner reviewed the claims file and adequately explained why an opinion could not be reached without resort to mere speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Under these circumstances, the Board finds that further examination is unnecessary to render a fully informed decision on this appeal.  

Increased ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine disability has been rated under DC 5237, which governs disabilities due to lumbosacral or cervical spine strain.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.  

The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, DCs 5235-5243.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  See Plate V.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

DC 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Factual background

The Veteran was afforded a contract VA spine examination in July 2005.  The Veteran reported thoracic back pain which was exacerbated with rotational head movements as well as lifting and bending.  The Veteran denied any upper or lower extremity paresthesias, bowel or bladder dysfunction, decreased muscle strength or gait disturbances.  Pain levels reached 6/10 and were described as an aching type of pain.  She denied pharmacotherapeutic necessitation.  She noted no current functional impairment and denied any recent time lost from work.  Peripheral pulses revealed the femoral, popliteal, dorsalis pedis, and posterior tibial to be normal at 2+ bilaterally.  There were no appreciable hand tremors.  The musculoskeletal examination revealed no atrophic findings and examination of the lower extremities revealed no abnormal weight bearing signs.  The Veteran utilized no devices for ambulation.  The Veteran's gait was within normal limits.  The Veteran had no limitations with standing or walking.  There was no appreciable pes planus, pes cavus, hallux valgus, hammertoe deformities, hallux rigidus or interdigital neuroma.  There was no painful motion, edema, disturbed circulation, weakness, atrophy of musculature, or tenderness to palpation of the bilateral feet or toes.  Examination of the lumbar joint revealed no erythema, edema or heat changes.  There was no appreciable leg length discrepancy.  Upon physical examination, the thoracolumbar spine revealed a throbbing discomfort of the thoracic spine on palpation.  The lumbar spine revealed no appreciable tenderness to palpation.  There were no muscle spasms, erythema, edema or heat changes.  The straight leg test was negative bilaterally.  There were signs of radiculopathy.  There was no evidence of IVDS.  Range of motion testing, in degrees, revealed flexion to 90; extension to 30; right and left lateral flexion to 30; and right and left lateral rotation to 30.  There was no ankylosis or pain.  There was no further limitation by fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  The remainder of the musculoskeletal examination was within normal limits by gross examination.  Any further limitation of range of motion in degrees was by speculation alone.  The neurologic examination revealed no peripheral neuropathy.  Coordination was within normal limits.  Cranial nerves were intact without focal deficit.  Muscle strength was 5/5 bilaterally throughout.  Reflexes were normal at 2+ bilaterally throughout.  The Veteran had normal sensation to pinprick and light tough throughout.  The X-ray revealed a negative thoracic spine.  The diagnosis was intermittent symptomatic cervical and thoracic paraspinal tendinitis without lumbar association.  There was no neurovascular association.  There was no current neurovascular associations or IVDS.  A negative nexus opinion was provided in a July 2005 addendum.

The Veteran's private chiropractor submitted a letter in December 2006 stating that the Veteran presented in May 2006 with complaints of neck and mid-back pain with associated tingling into her left shoulder blade and low back pain.  Aggravating factors included breathing, sleeping, sitting at a desk and morning versus nighttime.  The Veteran was diagnosed with cervical/thoracic/lumbar sprain/strain/subluxation.  The treatment records from this private examiner do not contain relevant lumbar range of motion testing.  

The Veteran was afforded a contract VA spine examination in September 2007.  The Veteran reported being diagnosed with intermittent low back pain which existed for 5 years.  There was no stiffness or weakness.  Pain occurred once daily and lasted 3 hours.  The pain traveled to the middle of the back.  The pain was described as squeezing and aching in nature.  From 1 to 10 pains, was level 7/10.  The pain was elicited by physical activity, sitting or prolonged standing.  Pain was relieved by rest and Tylenol.  In a time of pain she had a massage or visited chiropractor.  The spine condition did not cause incapacitation.  Functional impairment was pain with prolonged standing, sitting and lifting.  The Veteran's posture and gait was within normal limits. The Veteran did not require an assistive device for ambulation.  Upon physical examination there was no evidence of radiating pain on movement, muscle spasm or tenderness.  There was no ankylosis.  The straight leg test was negative.  Range of motion testing, in degrees, revealed flexion to 90; extension to 30, right and left lateral flexion to 30; and right and left rotation to 30. The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed a normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of IVDS with chronic and permanent nerve root involvement.  The neurological examination of the lower extremities found motor and sensory function within normal limits.  The bilateral lower extremity reflexes revealed normal findings for knee and ankle jerk at 2+.  The Veteran had weak transverse abdominus muscles (core stabilizers).  The lumbar spine X-ray revealed grade 1 spondylolisthesis with bilateral pars defects and otherwise normal limits.  

The Veteran's grandfather submitted a statement dated June 2007.  The Veteran had pain when sitting for prolonged periods and suffered from backaches and pain brought on by lifting, bending and prolonged sitting.  Several other buddy statements were submitted in support of the Veteran's service connection claim which reported the Veteran suffered from back pain.   

A private physician wrote a letter received in December 2008.  An MRI indicated bilateral L5 Pars intra-articularis defects.  The physician provided a positive nexus opinion.  The September 2008 MRI discussed by the examiner was associated with the file and another MRI from September 2008 found a mildly kyphotic posture in the inferior thoracic and thoracolumbar junction region with the remainder unremarkable.  There was no etiology for radiculopathy or myelopathy demonstrated.  

The Veteran submitted a statement received in August 2009 on a VA-Form 9 the Veteran that she was in constant pain and it was interfering with everyday activities.  The Veteran occasionally left work because pain was unbearable.  The Veteran submitted chiropractic treatment records from June 2009.  The Veteran's forward flexion range of motion was noted to be 43 degrees with assistance using a chair to stand up.  The Veteran was pushing herself up and unable to straight up on her own.  Extension was to 12 degrees.  The Veteran reported she was on continuous medication and did not understand what more was necessary to prove her claim.  

The Veteran submitted a statement dated April 2010 that was written to her congressmen.  The Veteran asserted her condition progressively worsened since service.  She couldn't do yard or house work; bathe her dog or any activity that required bending, leaning or putting strain on her back.  Sometimes simple movements like bending or turning put her in so much pain she could barely get around.  She saw a chiropractor frequently.  Simple chores were hard.  

The Veteran was afforded a VA contract spine examination in May 2012.  The Veteran's diagnosis was indicated as lumbar pars defect/spondylolisthesis from 2012.  The Veteran did not report flare-ups that impacted the function of the spine.  Range of motion testing revealed forward flexion to 90 degrees or greater, with no objective evidence of painful motion; extension to 30 degrees or greater, with no objective evidence of painful motion; right and left lateral flexion to 30 degrees or greater, with no objective evidence of painful motion; and right and left lateral rotation to 30 degrees or greater, with no objective evidence of painful motion.  The Veteran did not have any change in range of motion upon repetitive use testing.  The Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the spine.  The Veteran did not have guarding or muscle spasm.  Muscle strength testing was normal (5/5 hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension).  There was no muscle atrophy.  The reflex examination was normal for the knee and ankle bilaterally.  Sensory testing was all normal (upper anterior thigh, thigh/knee, lower leg/ankle, foot toes).  Straight leg test was negative bilaterally.  There was no radicular pain or signs or symptoms due to radiculopathy.  There were no other neurological abnormalities.  There was no IVDS or use of assistive devices as a normal mode of locomotion.  Imaging studies were conducted and did not document arthritis.  A May 2012 X-ray had an impression of bilateral spondylosis at L5 with grade 2 spondylolisthesis of L5 on S1.  There was no vertebral fracture.  There was no impact on the Veteran's ability to work.  The Veteran's posture and gait was within normal limits.  The Veteran's condition was asymptomatic at the time of the examination.  

In an August 2012 Board remand, the Board found the May 2012 VA examination inadequate, in part, due to a lack of an indication that the VA examiner reviewed the claims file and findings that did not appear consistent with the evidence.  For example, it was noted the Veteran did not report flare-ups during the examination but had written an April 2010 letter to her congressional representative with complaints of consistent flare-ups.  

The Veteran was afforded a VA examination in September 2012.  The Veteran was diagnosed with a back sprain from 2009 and spondylolisthesis from 2009 (four years after separation).  The Veteran reported continued chiropractic care.  The Veteran had low back pain a night with a severity level 10 out of 10.  Pain was non-radiating and radiating to both legs.  The night prior to the examination pain was to her left leg, sometimes it was to the right and sometimes it was to the left.  Daytime low back pain was 4 to 6 out of 10.  There was no urine or bowel problem.  In the previous year, the Veteran had not had to take any days off.  Lifting more than 20 pounds would cause lower back pain up to level 7 to 8 out of 10 which would resolve 15 minutes after lifting.  The Veteran walked her sixty pound dog that pulled her and caused back pain with the dog's jerk.  The Veteran's fiancé helped to clean things that required bending down.  She was able to walk less than three miles.  If standing for 30 minutes or sitting less than two hours she had to stand and walk around.  Back pain increased with sex.  Flare-ups that impacted the function of the spine were not reported.  Range of motion testing, in degrees, revealed forward flexion to 80, with objective evidence of painful motion at 80 degrees; extension to 30, with no objective evidence of painful motion; right and left lateral flexion to 30 or greater, with no objective evidence of painful motion; and right and left lateral rotation to 30 or greater, with no objective evidence of painful motion.  There was no change in range of motion upon repetitive use testing.  The Veteran had functional impairment of pain on movement and interference with sitting, standing, and/or weight bearing.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran did not have guarding or muscle spasm.  Muscle strength testing was normal (5/5 hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension).  There was no muscle atrophy.  The reflex examination was normal for the knee and ankle bilaterally.  Sensory testing was normal (upper anterior thigh, thigh/knee, lower leg/ankle, foot toes).  Straight leg test was negative bilaterally.  There was no radicular pain or signs or symptoms due to radiculopathy.  There were no other neurological abnormalities or IVDS.  The Veteran did not use assistive devices.  Imaging studies were performed but did not document arthritis.  A September 2012 X-ray of the lumbar spine with 3 views had an impression of mild anterolisthesis of L5 and S1 which may have been secondary to chronic pars interarticularis defects.   A September 2012 X-ray with 2 views of the thoracic spine documented an impression of no acute osseous abnormality.  There was nonspecific calcific density in the left upper quadrant which may have represented nephrolithiasis versus other soft tissue calcification.   The Veteran's condition did not impact her ability to work.  The VA examiner noted the Veteran walked into the office fast paced without any gait problem and not in pain.  The examination found the back appeared normal with no paravertebral muscle pain, no tender point, except mild limitation on flexion and per history she could not lift more than 20 pounds. 

In a April 2014 Board Remand, the RO was instructed to afforded the Veteran a new VA examination as new evidence was associated with the claims file and a letter from the Veteran's private physician in November 2013 indicated the Veteran was pregnant and had additional back complaints at that time.

The Veteran was most recently afforded a VA spine examination in September 2014.  The Veteran had childbirth in 2013 and had not returned to clerical type work.  The Veteran reported back pain continued through pregnancy.  Chiropractic and supportive care was helpful.  She only saw a chiropractor for back pain.  Back pain was frequent and some good days were reported.  Pain was worse while putting the baby in the tub or doing any task while leaning forward.  Sitting at a desk for longer than 30 minutes or standing or walking on hard surfaces made pain worse.  Pain was in the center low back.  She reported an episode of pain that went into her legs that resolved.  She was working diligently toward weight loss by walking 2 miles per day with her sister.  She accomplished weight loss prior to pregnancy and was hopeful back pain would improve with time.  The Veteran reported flare-ups which impacted the function of the spine.   Range of motion testing resulted in forward flexion to 90 degrees or greater, with objective evidence of pain at 90 degrees or greater; extension to 30 degrees or greater, with no objective evidence of painful motion; right and left lateral flexion to 30 degrees or greater, with no objective evidence of painful motion; and right and left lateral rotation to 30 degrees or greater, with no objective evidence of painful motion.  Upon repetitive use, the Veteran did not have additional limitation in range of motion of the spine.  There was functional loss and/or functional impairment of the spine described as pain on movement and interference with sitting, standing or weight bearing.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was tenderness to deep palpated L5 and L1.  There was no muscle spasm or guarding resulting in an abnormal gait or spinal contour and no muscle spasms or guarding not resulting in an abnormal gait or spinal contour.  Muscle strength testing was normal (5/5 for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension).  There was no muscle atrophy.  Deep tendon reflexes were normal at 4+ for the ankle and knee bilaterally.  The sensory examination was normal (upper anterior thigh, thigh/knee, lower leg/ankle, foot/toes).  The straight leg test was negative.  There was no radicular pain or any other signs or symptoms of radiculopathy.  There was no ankylosis or intervertebral disc syndrome or incapacitating episodes.  The Veteran did not use assistive devise as a normal mode of locomotion.  There were no scars.  Imaging studies documented arthritis and there was no thoracic vertebral fracture with loss of 50 percent or more of height.  Tests of joint movement against varying resistance were performed and showed no worsening or additional functional impairment.  Forward flexion, backward extension of the lumbar spines showed normal strength, coordination, range of motion and ease of movement without pain signs.  A September 2, 2014 X-ray was compared to the study from September 27, 2012.  There was stable mild anterolisthesis of L5 on S1.  There were no definite parts defects seen.  The Vertebral body heights were preserved and there was no definite disc space narrowing.  There was fact joint sclerosis at L5-S1.  The impression was stable mild anterolisthesis of L5 on S1.  The Veterans low back condition impacted her ability to work.  The Veteran reported a desk job in 2013 in a small cubicle with a supervisor that did not allow her to stand up and walk around as needed which caused her back pain to worsen.  She denied she missed work or impediment of work performance or activities of daily living due to back pain.  The VA examiner remarked that the Veteran's reported subjective intermittent pain "for seconds that shoots down my legs" was most likely a temporary irritation of a sensory nerve, which was not consistent with radiculopathy.  The examination was silent as to radiculopathy.  The Veteran's gait was observed and was normal.  Moving from sitting to standing to sitting was performed with quick and fluid motion without pain signs.  Veteran sat comfortably for detailed history taking without pain signs or other indication of pain that may interfere with gainful employment.  

There was no deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted.  There was no loss of function with repetitive use.    An opinion regarding if, when and to what extent, in degrees, further "repetitive use" or reported "flare-ups" could significantly limit functional ability, is not one with literature support, but instead based on clinical information including history and physical findings.  More definitive loss of function due to flare-ups could not be determined without resorting to mere speculation.


Analysis

The Veteran contends that her service-connected low back condition warrants an initial compensable rating, a rating in excess of 20 percent beyond June 16, 2009 and in excess of 10 percent beyond September 26, 2012.  

Based on the evidence of record, the Board finds that an initial compensable rating of 20 percent, but no higher, is warranted throughout the entire period of appeal.

Throughout the entire appeal period, the Veteran's forward flexion was at worst, limited to 43 degrees.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 20 percent throughout the appeal period is appropriate for the Veteran's degenerative disc disease of the lumbar spine.  

Throughout the entire appeal period, neither the lay nor the medical evidence of record more nearly reflects flexion limited to 30 degrees or less, unfavorable or favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of at least four weeks, but less than six weeks in the past 12 months.  Thus, the lay and medical evidence more nearly approximate the criteria for a 20 percent evaluation, and no more throughout the entire appeal period.

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome for the entire appeal period.  However, there is no evidence showing that bed rest has been prescribed by a physician.  As such, a higher rating pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.
In this regard, the Board notes that the Veteran has complained of radiating pain into her bilateral lower extremities.  However, all five VA examiners found no objective evidence of sensory, motor or reflex deficits.  Therefore, absent clinical evidence of radiculopathy in any lower extremity that is at least mild in nature, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1) for any period of time on appeal.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under the general rating criteria for disabilities of the spine are adequate to fully compensate her for her disabilities on appeal.  

As discussed above, the current ratings are adequate to fully compensate the Veteran for her pain and limited motion. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

For the entire timeframe on appeal, a 20 percent rating, but no more, for a low back disability to include bilateral L5 pars intra-articularis defects is granted.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


